        Case 10-43794     Doc 52  Filed 07/12/21 Entered 07/12/21 14:44:07          Desc Main
                                    Document     Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


Honorable         A. Benjamin Goldgar                         Hearing Date       July 12, 2021

Bankruptcy Case                10 B 43794                    Adversary No.
Title of Case     Jacqueline Scott


Brief             Application for payment of unclaimed funds
Statement of
Motion            (Re: docket No. 47)



Names and
Addresses of
moving counsel


Representing


                                                     ORDER


                  Memorandum in opposition is due on or before August 2, 2021.
                  Status hearing is set for August 16, 2021, at 10:00 a.m.
